Citation Nr: 1528362	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to March 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014


FINDING OF FACT

PTSD had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.215(a);  a link, established by medical evidence, between current symptoms and in-service stressor; and credible evidence supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

If the evidence shows that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

The Veteran's DD 214 shows that the Veteran was thrice deployed as an infantryman to hostile fire/imminent danger zones in Iraq.  He claims that his PTSD was caused by killing enemy soldiers, seeing dead bodies, and seeing friends die.  See Board hearing transcript (June 2014).  As the claimed stressor is consistent with the Veteran's combat service, his lay testimony is sufficient to show the occurrence 
of an in-service stressor.  38 C.F.R. § 3.304(f).

Service treatment records show that the Veteran was treated for PTSD throughout service.

The evidence clearly shows that the Veteran's PTSD is due to his in-service combat.  However, the RO has previously denied service connection for PTSD because a March 2013 VA examiner opined that the Veteran no longer meets the criteria for PTSD.  The examiner instead diagnosed his symptomatology as anxiety disorder, which has since been service connected.

The Board finds that service treatment records show that the Veteran met the criteria for PTSD at the time his claim for VA disability compensation was filed.  The fact that his diagnosis has since changed to anxiety disorder does not preclude service connection for PTSD.  Accordingly, the requirement that the Veteran have a current diagnosis of PTSD is satisfied, even though he no longer meets the criteria for PTSD.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

After resolving any doubt in favor of the Veteran, the competent and probative evidence of record shows that he had PTSD during the claim, and service connection for PTSD is warranted.  



ORDER

Service connection for PTSD is granted.



____________________________________________
K. A. BANFIELD
 Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


